Citation Nr: 1444977	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In May 2014, the Veteran testified in a Board Videoconference Hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the CAD has been manifested by a METs level between 3 and 5, symptoms of dyspnea, fatigue, and angina, the necessity of continuous medication, and no episodes of chronic congestive heart failure.  



CONCLUSION OF LAW

For the entire rating period on appeal, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 60 percent, but no higher, for CAD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for CAD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, a private evaluation, and a VA examination to assist with the claim.  In this regard, in May 2010, VA provided the Veteran with a VA examination to determine the severity of the service-connected CAD.  The Veteran also submitted a private examination report dated in June 2013.  As the examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's cardiac disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for CAD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

CAD Initial Rating Analysis

The Veteran contends that a June 2013 exercise METs test demonstrates that the service-connected CAD is more severe than initially rated (10 percent), and that a rating higher than 10 percent is warranted for the entire initial rating period. 

The Veteran's CAD has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, as 10 percent disabling.  Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides a rating of 10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that, for the entire initial rating period, the CAD has been manifested by a METs level between 3 and 5, symptoms of dyspnea, fatigue, and angina, the necessity of continuous medication, and no episodes of acute congestive heart failure.  In a June 2010 VA stress test (pursuant to a May 2010 VA examination), the evidence demonstrated a METs level of 7.9 METs with angina and fatigue.  There was no notation regarding the left ventricular ejection fraction contemporaneous with the stress test.  The VA examiner noted the Veteran's current medications, including aspirin, atenolol, diltiazem, isosorbide, rosuvastatin, and niacin.

In June 2013, the Veteran underwent a private medical examination, which demonstrated that the level of CAD impairment had increased.  In a May 2014 VA Ischemic Heart Disease Disability Benefits Questionnaire (VA Questionnaire), the Veteran's private treating physician, Dr. T.E., revealed the results from the June 2013 private medical examination when the evidence demonstrated a METs level of 3 to 5 METs with dyspnea, fatigue, and angina.  Dr. T.E. explained that, even when the large vessels are patent, the Veteran is symptomatic with light activity because the microvascular disease is limiting and symptomatic.

Although the May 2010 VA examination report indicated that the METs level was no lower than 7.9, the Board finds that the clinical results from June 2013 more accurately describe the Veteran's level of disability resulting from the service-connected CAD for the entire initial rating period.  In a March 2014 statement, the Veteran contended that the stress test conducted in June 2010 (pursuant to the May 2010 VA examination) was performed just 14 days after surgery for catheterization and implantation of four stents.  He further contends that, in a May 13, 2010 treatment note, prior to surgery, his private treating physician expressed concern with the Veteran's progressive angina and encouraged immediate testing and treatment.  On May 26, 2010, pursuant to testing, the Veteran underwent catheterization and implantation of four stents.  

In short, the Veteran contends that the severity of the service-connected CAD has remained severe and consistent throughout the initial rating period with the exception of the brief improvement immediately following surgery.  Consistent with the Veteran's contention, in the May 2014 VA Questionnaire, Dr. T.E. explicitly indicated that the results from June 2013 (revealing a METs level of 3 to 5 METs with dyspnea, fatigue, and angina) have "been ongoing and repeatedly documented with [the Veteran's] cardiologist."  Thus, for these reasons and resolving reasonable doubt in favor of the Veteran, for the entire initial rating period, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 7005 for the higher 60 percent disability rating for the initial rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.  

In this case, the Board finds that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the appeal period does not show that the Veteran demonstrated chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Board does not find evidence that the rating assigned for CAD should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 60 percent during any time within the initial rating period on appeal from December 8, 2005.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 60 percent for CAD, for any period.  Because the preponderance of the evidence is against the appeal in excess of 60 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's CAD, as measured by METs, related medication, and dyspnea, fatigue, and angina, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  

In this case, considering the lay and medical evidence, the Veteran's CAD is manifested by dyspnea, fatigue, and angina, the need for medication, and a reduction in the METs level.  These symptoms are part of, or like or similar to, symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104.  According to the May 2014 VA Questionnaire from the Veteran's private treating physician, the Veteran's CAD interfered with the ability to perform light activity.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, dyspnea, fatigue, and angina, level of METs, percentage of ejection fraction, and limitations of physical activity.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran regarding the service-connected CAD are specifically contemplated by the schedular rating criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with CAD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU (which is another form of extraschedular rating with different criteria) is addressed in the Remand section below.


ORDER

For the entire initial rating period, a rating of 60 percent for CAD, but no higher, is granted.


REMAND

In the December 2010 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  In this case, the Veteran is service connected for CAD, rated at 60 percent disabling (as adjudicated above), and posttraumatic stress disorder (PTSD), rated at 30 percent disabling, diabetes mellitus, rated 20 percent disabling, and tinnitus, rated 10 percent disabling.  Given the favorable outcome above of a grant of a 60 percent rating for CAD, the service-connected disabilities now combine to a higher combined rating percentage.  For this reason, the AOJ should readjudicate TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2013).   

Accordingly, the issue of a TDIU is REMANDED for the following action:

After implementing the Board's decision to grant an initial disability rating of 60 percent for CAD, and after accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record.  If a TDIU remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


